Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-18-00837-CV

                                         Debra BARRIENTOS,
                                               Appellant

                                                    v.

   HEB GROCERY COMPANY, L.P., U.S Security Associates, Inc., Universal Protection
       Service, L.P. D/B/A/ Universal Protection Service; and G.T. Sirizzotti, LTD,
                                       Appellees

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016-CI-08748
                            Honorable David A. Canales, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: December 19, 2018

DISMISSED

           On November 26, 2018, this court issued an order notifying the appellant that the trial court

clerk’s fee for the clerk’s record had not been paid, the docketing statement had not been filed, and

the filing fee for this court had not been paid. We ordered appellant to address these issues and file

a response by December 6, 2018, notifying appellant that if appellant failed to comply with our

order, this appeal may be dismissed. Appellant has not filed a response, filed a docketing statement,

or paid this court’s filing fee. This appeal is therefore dismissed. See TEX. R. APP. P. 5, 37.3(b),

42.3(c).

                                                     PER CURIAM